DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by High et al., US Pg. Pub. No. (2017/0132663) referred to hereinafter as High.
As per claim 1, High teaches a vehicle information system for projecting images with respect to a vehicle, the vehicle information system comprising: an image projection device disposed on the vehicle (see at least abstract, summary, 18, 30), the image projection device operable to project an image on a surface with respect to the vehicle (see at least abstract, summary, 18, 30); a vehicle-based portion configured to: receive information regarding a status of the vehicle (see at least abstract, summary, 18, 30); determine whether the projecting images is acceptable (see at least Para 0028); and cause the image projection device to project the image on the surface with respect to the vehicle when projecting images is acceptable (see at least Para 18, 30).



As per claim 3, High teaches a vehicle information system for projecting images of claim 2, wherein the user preference information comprises a user selection regarding the images to be displayed, and wherein the vehicle information comprises at least one of a vehicle type, a vehicle information system type, and an image projection device type (see at least abstract, summary, 18, 30).

As per claim 4, High teaches a vehicle information system for projecting images of claim 1, wherein the image for projection by the image projection device comprises a targeted advertisement or a public safety alert (see at least abstract, summary, 18, 30).

As per claim 5, High teaches a vehicle information system for projecting images of claim 1, wherein the vehicle-based portion comprises an audio visual system configured to: detect information respective to an individual in a vicinity of the vehicle (see at least abstract, summary, 18, 30) and transmitting the information respective to the individual to 

As per claim 6, High teaches a vehicle information system for projecting images of claim 5, wherein the information respective to the individual comprises a presence and characteristics of the individual (see at least abstract, summary, 18, 30).

As per claim 7, High teaches a vehicle information system for projecting images of claim 6, wherein the characteristics comprise actions by the individual (see at least abstract, summary, 18, 30).

As per claim 8, High teaches a vehicle information system for projecting images of claim 1, wherein the vehicle-based portion associates timing information with the image being projected (see at least abstract, summary, 18, 30).

As per claim 9, High teaches a vehicle information system for projecting images of claim 8, wherein the timing information is transmitted by the vehicle-based portion to a cloud computing environment of the vehicle information system for employment in a monetization strategy (see at least abstract, summary, 18, 30).


As per claims 11-20, the limitations of claims 11-20 are similar to the limitations of claims 1-10, therefore they are rejected based on the same rationale.
Conclusion
Please refer to form 892 for cited references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665